Affirming.
The Stanley Motor Company brought this action in equity to recover of the defendants, Johnnie Wright and his son Harry Wright, $270, the balance alleged to be due on a car sold to them. The defendants filed answer; proof was heard, and on final hearing the circuit court entered judgment against the defendants for $270, less a credit of $25. The defendants have filed a motion for an appeal.
Harry Wright filed an answer alleging that at the time the contract sued on was made he was an infant under twenty-one years of age and pleaded infancy in bar of the action. By reply the plaintiff denied that he was an infant. But the uncontroverted proof on the trial shows that he was nineteen years of age. Being an infant he was not bound by the contract and no judgment should have been rendered against him thereon.
As to Harry Wright, the motion for an appeal is sustained, and the judgment is reversed and the cause remanded with directions to dismiss the petition as to him.
As to the father Johnnie Wright, the amount in controversy being less than $500, the motion for an appeal is denied and the judgment is affirmed without a written opinion.